 
EXHIBIT 10
 
 
SECOND AMENDMENT TO
SECOND AMENDED AND RESTATED
EMPLOYMENT AGREEMENT




This Second Amendment (“Amendment”) is made effective as of October 21,
2011 (the “Effective Date”), by and between First Clover Leaf Bank (the “Bank”),
with its principal office in Edwardsville, Illinois, and Dennis M. Terry
(“Executive”).
 
WHEREAS, the Bank and the Executive are parties to the Second Amended and
Restated Employment Agreement, effective January 1, 2008 (the “Agreement”),
which was amended effective as of January 1, 2011; and
 
WHEREAS, the Bank and the Executive wish to amend the Agreement (i) to extend
the Agreement for one year; (ii) to revise the non-competition provision such
that it will expire on the later of one year after the Agreement terminates or
one year after termination of employment; (iii) to provide the circumstances
under which the changing the Executive’s job title or responsibilities will not
be an Event of Termination under the Agreement;
 
NOW, THEREFORE, in consideration of the mutual covenants herein contained, the
parties hereto agree as follows:
 
1.           The following is added to the end of Section 2(a):


Notwithstanding the preceding provisions of this Section, the Bank Agreement was
not renewed at the January 1, 2011 Anniversary Date.  Accordingly, the Agreement
would expire on December 31, 2012, unless earlier terminated.  However,
effective October 21, 2011, the Agreement shall be extended for one year, such
that the Agreement will automatically terminate on December 31, 2013 instead of
on December 31, 2012.


2.           The following phrase is added to the beginning of each of Section
4(a)(ii) and Section 4(a)(ii)(B):


Except in connection with an “Urgent Hire” (defined in Section 4(h)),


3.           New Section 4(h) is added as follows:


(h)           For purposes of Section 4, “Urgent Hire” means the Bank’s
employment other than in connection with a Change in Control (as defined in
Section 4(a)(iii)) of a person (a) who assumes the Executive’s functions, duties
and responsibilities upon his or her employment by the Bank, and (b) whose
employment by the Bank during the term of the Agreement is because the Bank
reasonably believed that the person would have declined the Bank’s employment
offer if the Executive’s position were not immediately available.
 


 
 

--------------------------------------------------------------------------------

 

 
4.           The first sentence of Section 15(d) is hereby amended to read as
follows:


Upon any termination of Executive’s employment hereunder for any reason other
than (i) pursuant to Section 4(a)(iii) or (ii) pursuant to Section 6(b),
Executive agrees not to compete with the Bank and the Company and any of their
subsidiaries for the later of one year following his termination of employment
or December 31, 2014 (i.e., one year after the expiration of the Agreement) in
any city, town or county in which the Bank has an office or has filed an
application for regulatory approval to establish an office, determined as of the
effective date of such termination, except as agreed to pursuant to a resolution
duly adopted by the Board.


IN WITNESS WHEREOF, the parties have executed this Amendment on the dates set
forth below.





     
FIRST CLOVER LEAF BANK
               
October 21, 2011
 
By:   
/s/ Joseph Helms
Date
   
Joseph Helms, Chairman of the Board
               
October 21, 2011
   
/s/ Dennis M. Terry
Date
   
Dennis M. Terry



 
 

--------------------------------------------------------------------------------


 
 